Order entered February 25, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01345-CV

         ASHTON GROVE LC, W. DOW HAMM III CORP., ET AL., Appellants

                                                V.

                            JACKSON WALKER L.L.P., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-07411

                                            ORDER
        The reporter’s record in this case is overdue. By order dated November 5, 2013 we

ordered Court reporter Sheretta Martin to file the reporter’s record no later than December 13,

2013.   To date we have not received a response from Ms. Martin. Accordingly, we ORDER

Sheretta Martin to file, within TEN DAYS of the date of this order, either (1) the reporter’s

record; or (2) written verification that no hearings were recorded or no request for the reporter’s

record has been made.

        We notify appellant that if we receive verification that no request for the record has been

made or that they have not paid for or made arrangements to pay for the reporter’s record, we

will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to all parties and to Sheretta Martin, Official Court Reporter for the 162nd Judicial

District Court and to the Honorable Phyllis Lister Brown, Presiding Judge of the 162nd Judicial

District Court.


                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE